Walworth, Circuit Judge.
The proceedings before the magistrate are always legal evidence of what actually took place on such examination. The examination is taken as well for the purpose of enabling the accused to explain the unfavorable circumstances which appear against him as to obtain a knowledge of those facts which may tend to convict him oí guilt. It is true that the person arrested and brought before a magistrate for examination is not bound to make any answer whatever, either to show his guilt or innocence of the charge alleged against him. But if he does refuse to give any account of himself, or of the transaction, the court and jury on his trial have a right to know that fact, in a case like the present, where the offence must in all cases depend either iy?on the admission of the party or upon circumstantial evidence. Such a refusal alone can not be sufficient to convict any person of a„crime. *27but if there are strong circumstances against a prisoner, and he has refused to improve this opportunity, which the law gives him, to explain those circumstances, he can not complain if the jury "presume they could not be explained consistently with his innocence.